—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated August 25, 2000, as, upon granting their motion for renewal and reargument, adhered to its original determination, in an order dated May 15, 2000, granting the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff Theresa M. Grabowski did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The only medical evidence submitted in support of the plaintiffs’ motion for renewal and reargument, an affirmed report of an orthodontist, Edward A. Myers, failed to provide objective evidence of the extent or degree of the injured plaintiffs alleged limitation (see, Grossman v Wright, 268 AD2d 79; Beckett v Conte, 176 AD2d 774).
*373The plaintiffs’ remaining contention is without merit. O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.